DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2020 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki (JP 2002-58739).
Regarding Claim 1, Miyazaki discloses a medical fluid injector, comprising: a housing (casing (6) and annular lid body (71); Fig.1) having an upper end provided with a button opening (window (71e)); a bolus bag (balloons (3 and 4)) connected to a medical fluid transfer line (check valve body (25)) to store a medical fluid from an upstream side (parag. and discharge the stored medical fluid to a downstream side (lead-out conduit (54)) (parag. [0050]), and disposed inside the housing (the balloons (3 and 4) are located inside the casing as seen in Figs.1 and 3); a bolus button (operation button (76) and operation rod (74)) including a button (76) movably inserted into the button opening (71e) (parag. [0071]) so at to be movable upwardly and downwardly (Therefore, by pressing the top plate 73b (operation button 76) of the outer operation tube 73 whose upper surface projects to the outside from the operation window 71e by pressing the casing 6 with the thumb, the operation tubes 72 and 73 can be coiled; parag. [0073], lines 5-7), and a push rod (74) extending downwardly from the button (76) (the operation button (76) is inserted above the operation rod (74), so the operation rod (74) extends downward from the operation button (76) as seen in Figs.3 and 6) and configured to push the bolus bag to cause the medical liquid in the bolus bag to be discharged when the button (76) is moved downwardly (parag. [0071]) (parag. [0073], lines 5-7); and a bolus counter (operation number counting structure (8) and inner operating tube (72) (the inner operating tube (72) s composed of a small (72b) and large (72a) outer diameter portions); Fig.5) configured to operate with a force that the button is moved downwardly (parag. [0076]) and count the number of bolus injections according to operation of the bolus button (parag. [0102]).
Regarding Claim 2, Miyazaki discloses the medical fluid injector of claim 1, and further discloses wherein a stop flange (guided projection piece (73c)) configured to be in contact with the upper end of the housing (The outer operation cylinder 73 moves vertically but not laterally because the guided projection 73c fits into the guide groove 81 of the annular lid 71; parag. [0097], last sentence) to restrict upward movement of the button (76) (the guided projection (73c) engages with the guided groove (81) located at the upper end of the annular lid is provided between the button (76) and the push rod (74) (Figs.3 and 5).
Regarding Claim 5, Miyazaki discloses the medical fluid injector of claims 1, and further discloses  wherein the bolus bag comprises: a container (interior portion (65) and small- diameter outer cylinder (63)) having a medical fluid inlet (tubular body (21)) and a medical fluid outlet (upper cylinder (22)), with an open upper portion (the inner portion (65) and the outer cylinder (63) are open at the upper end as seen in Fig.1); an expansion sheet (balloons (3 and 4)) shielding the open upper portion of the container (the balloons (3 and 4) shield when inflated the upper open ends of the interior portion (65) and the outer cylinder (63) as seen in Fig.4); and a check valve (valve structure (5)) opening and closing the medical fluid outlet (parag. [0092]), wherein the expansion sheet is configured to be expanded by the medical fluid introduced into the container through the medical fluid inlet (21) (parag. [0043]), and the check valve comprises: a movable member (sliding contact cylinder (53c)) passing through the medical fluid outlet (22) (Figs.3-4) so as to be movable along the medical fluid outlet (The sliding contact cylinder 53c of 53 is pressed against the lower end of the small diameter rod 74b, and the piston valve body 53 is in a state of being slightly lowered relative to the cylinder 51; parag. [0092], lines 4-6); an opening/closing member (disc valve (53a)) coupled to the movable member (53c) to open and close an outlet end (outflow passage (52)) of the medical fluid outlet according to a moving direction of the movable member (The sliding contact cylinder 53c of 53 is pressed against the lower end of the small diameter rod 74b, and the piston valve body 53 is in a state of being slightly lowered relative to the cylinder 51. As a result, the closed state of the disc valve 53a with respect to the outflow passage 52 is released, so that the discharge of the drug solution in the second balloon 4 due to ; and an elastic member (piston valve body (53)) imparting elastic force to the movable member in a direction in which the opening/closing member (53a) is closed (parag. [0090]), wherein when the expansion sheet (3 and 4) is pressurized by the push rod (74) and a pressure in the container is increased thereby, the movable member is moved while overcoming the elastic force of the elastic member of the check valve in a direction in which the opening/closing member is opened, thereby causing the medical fluid outlet to be opened (The sliding contact cylinder 53c of 53 is pressed against the lower end of the small diameter rod 74b, and the piston valve body 53 is in a state of being slightly lowered relative to the cylinder 51. As a result, the closed state of the disc valve 53a with respect to the outflow passage 52 is released, so that the discharge of the drug solution in the second balloon 4 due to the contraction is started; parag. [0092], lines 4-8).

Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki (JP 2002-58739) (alternative interpretation).
Regarding Claim 1, Miyazaki discloses a medical fluid injector, comprising: a housing (casing (6); Fig.1) having an upper end provided with a button opening (operation rod insertion hole (63b)); a bolus bag (balloons (3 and 4)) connected to a medical fluid transfer line (check valve body (25)) to store a medical fluid from an upstream side (parag. [0043]) and discharge the stored medical fluid to a downstream side (lead-out conduit (54)) (parag. [0050]), and disposed inside the housing (the balloons (3 and 4) are located inside the casing as seen in Figs.1 and 3); a bolus button (operation button (76), head portion (74c), and large (74a) and small (74b) diameter rod) including a button (76 and 74c) movably inserted into the button opening (63b) so at to be movable upwardly and downwardly (the head portion (74c)  (operation rod insertion hole (63b) when the operation button (76) is pressed) (parag. [0072]), and a push rod (74a and b) extending downwardly from the button (74c) (the rods (74a and b) extend downward from the head portion (74c) as seen in Fig.1) and configured to push the bolus bag to cause the medical liquid in the bolus bag to be discharged when the button is moved downwardly (parag. [0092]); and a bolus counter (operation number counting structure (8) and inner operating tube (72) (the inner operating tube (72) s composed of a small (72b) and large (72a) outer diameter portions); Fig.5) configured to operate with a force that the button is moved downwardly (parag. [0076]) and count the number of bolus injections according to operation of the bolus button (parag. [0102]).
Regarding Claim 6, Miyazaki discloses the medical fluid injector of claim 1, and further discloses wherein a button cover (annular lid (71)) protecting the button (the annular lid is located above the button (76)) protruding through the button opening (63b) (the annular lid (71) is located above the operation rod insertion hole (63b) as seen in Figs.1 and 3) is formed at the upper end of the housing (the annular lid (71) is located on top of the casing (6) as seen in Fig.2) so as to entirely surround remaining regions except for any one of peripheral regions around the button (the annular lid (71) surrounds most of the button (76) expect the part protruding through window (71e) as seen in Fig.2).
Regarding Claim 7, Miyazaki discloses the medical fluid injector of claim 1, and further discloses comprising: a button holder (annular lid (71)) maintaining a pressurized state of the bolus bag pressurized by the button (76 and 74c) moved downwardly (the annular lid (71) pressurizes the balloons (3 and 4) by holding the operation button (76) as seen in Figs.2-3), wherein the button holder comprises: a body (top plate (71c)) pressing the button (Figs.2-3); and legs (locking projection (71d)) arranged at a lower portion of the body in the circumferential direction (the locking projections (71a) are located circumferentially along the lower end of the annular lid (71) as seen in Fig.1), and each of which has a lower end bent in a circumferential direction (all of the locking projections (71d) are bent circumferentially inwardly as seen in Fig.2), slots (locking holes (62c)) into which the respective legs are inserted are provided at the upper end of the housing in a circumferential direction (the locking holes (62c) are located circumferentially along the upper side of the casing (6) as seen in Fig.1), and the legs are configured to be prevented from separation when inserted into the slots and rotated (the stop projections (71d) is fully capable of not separating when inserted into the locking holes (62c), since they are stop/lock prjections) (While the stop projection 71d is projected, a locking hole 62c corresponding to the locking projection 71d is formed in the annular projection wall 62b, and the large inner diameter portion 71a is fitted onto the annular projection wall 62b. The annular lid 71 is attached to the casing 6 by the engagement of the engagement protrusion 71d with the engagement hole 62c; parag. [0065], lines 5-8), and have a length that allows the button to be pressed by the body when the respective lower ends of the legs are caught in the slots (the casing (6) and the annular lid (71) are continuously engaging via the locking holes (62c) and the locking projections (71d) to allow the button (76) to be pressed as seen in Figs.3-4 and 6-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (JP 2002-58739); in view of Allen (US 4528933).
Regarding Claim 3, Miyazaki discloses the medical fluid injector of claim 2, and further discloses wherein the bolus counter (8 and 72 (72a and 72b)) comprises: a count disc (72a) rotatably (the small (72a) and the large (72b) outer diameter portions rotate, since the inner operation tube (72) rotates) (According to the structure of the operation number counting structure 8, the inner operation tube 72 rotates counterclockwise by one ridge of the mountain portion 84b every time the operation button 76 is pressed; parag. [0084], lines 3-5) fitted over an outer circumference of the push rod (the inner operation tube (72) is located over the operation rod (74) as seen in Fig.3); first teeth (second saw-toothed edge (84); Fig.5) arranged on an upper surface of the count disc at an interval of a predetermined angle in a circumferential direction (the second saw-toothed edge (84) is located on an upper surface of the large outer diameter portion (72a) at an interval of predetermined angle in a circumferential direction as seen in Fig.5), and each of which includes a first inclined surface (valleys (84a)) inclined in the circumferential direction (Fig.5);Preliminary Amendment at least one second tooth (first serrated edge (83)) provided on a lower surface of the stop flange (73c) (the first serrated edge (83) is located at a lower surface of the guided projecting piece (73c) as seen in Fig.5) to have a second inclined surface (valleys (83a)) corresponding to the first inclined surface (84a) (The second serrated edge 84 comprises a trough portion 84a and a trough portion 84b formed corresponding to the trough portion 83a and the trough portion 83b of the first serrated edge 83; parag. [0080], first sentence), and configured such that when the second tooth (83) is moved downwardly , the second inclined surface (83a) is brought into contact with the first inclined surface (84a) to cause the count disc (72a) to be rotated (the inner portion tube (72) rotates when the operation button (76) is pressed when the second saw-toothed edge (84) and  first serrated edge (83) engage) (According to the structure of the operation number counting structure 8, the inner operation tube 72 rotates counterclockwise by one ridge of the mountain portion 84b every time the operation button 76 is pressed; parag. [0084], lines 3-5); an elastic member (coil spring (75)) imparting elastic force to the count disc (72) to allow the count disc to be moved upwardly (First, in the initial state shown in FIG. 8A, the inner operating cylinder 72 is pressed upward by the urging force of the coil spring 75 (FIG. 3) to restrict the movement of the inner operating cylinder 72; parag. [0096], first sentence); a spacer (outer operating tube (73)) protruding to above a height of the first teeth (84) from a peripheral portion of the count disc (72a) (the operating tube (73) is located above a height from the second saw toothed edge (84) as seen in Fig.5B) and configured such that when the count disc (72a) is moved upwardly by the elastic member (75), the spacer (73) is brought into contact with a lower surface of the upper end of the housing (the outer operating tube (73) is in contact with the upper surface of the annular lid (71) when the coil spring (75) urges the inner operating cylinder (72) to be pressed upward) (Fig.3) (parag. [0096]) to cause the first inclined surface (84a) and the second inclined surface (83a) corresponding to each other to be spaced apart from each other (the valleys (84a and 83a) are not engaging during the initial state (Fig.8A) (before pressing button (76)) (parag. [0096]); guide teeth (projecting piece (85)) arranged on an outer surface of the count disc (Fig.5A), and of which has a first guide surface (inclined surface (85b)) formed at an upper portion thereof (Fig.5) to be inclined in the same circumferential direction as the first inclined surface (84a) (the ; and a guide (guide projection (82)) configured such that a guide groove (groove between the inclined end surfaces (82a)) into which at least one of the guide teeth (85) is fitted when the count disc (72) is moved upwardly by the elastic member (75) is provided on an inner circumference of the housing (In the operation off state (Fig.8A), the projecting piece (85) is located between inclined end surfaces (82a)) (With the large-diameter rod 74a of the operating rod 74 fitted in the operating-rod insertion hole 63b, the large-diameter rod 74a is loosely fitted between the top plate 63a and the head 74c of the medium-diameter outer cylinder 63. In this state, the coil spring 75 is attached, whereby the operating cylinders 72, 73 are urged upward, and the top plate 73b of the outer operating cylinder 73 abuts on the top plate 71c of the annular lid body 71. It is in the state (operation off state); parag. [0073], lines 1-5), and a second guide surface (inclined end surfaces (82a)) corresponding to the first guide surface (85b) is formed at a lower portion thereof (The inclined surface 85b of the projecting piece 85 abuts on the lower left edge of the guide projection 82 of the annular lid 71; parag. [0096], lines 2-4), wherein when the count disc (72b) is moved downwardly by the bolus button (76), the count disc is rotated by a partial angle of the predetermined angle by the first inclined surface (84a) and the second inclined surface (83a) corresponding to each other (parag. [0084]), and when the count disc (72b) is moved upwardly by the elastic member (75) (Fig.8C), the count disc is rotated by a remaining angle of the predetermined angle by the first guide surface (85b) and the second guide surface (82a) to a position where the second inclined surface (83a) corresponds to the other first inclined surface (84a) neighboring thereto (parag. [0098]).

Allen teaches it was known in the art to have multiple projections (34; Fig.2) that engage with locking projections (32) on the base (18) and arranged in a circumferential direction in an interval on the container.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Miyazaki to incorporate the teachings of Allen to have multiple guide arranged in a circumferential direction in an interval of predetermined angle in order to enhance securing/locking a lid/housing with the  rest of the device.
Regarding Claim 4, Miyazaki as modified discloses the medical fluid injector of claim 3, and further discloses wherein the spacer (73) is formed in a ring shape (Fig.5), an indicator (natural numbers starting from 0) (On the outer peripheral surface of the inner operating cylinder 72, natural numbers starting from "0" counterclockwise at positions corresponding to the valleys 84a are opposite to "1", "2", "3"; parag. [0081], first sentence) indicating the number of bolus injections (The number of times the button 76 is pressed is known; parag. [0081], last sentence), and a number indicating opening (display window (71f)) exposing the indicator (parag. [0081]) is provided at the upper end of the housing.
Miyazaki does not appear to disclose an indicator at the upper surface of the spacer and a number indicating opening located at an upper end of the housing.
Allen teaches it was known in the art to have indicator marks (26; Fig.2) located at an upper surface of a ring-shaped indicator disk (24) and a window opening (22) located at the upper end of base (18) (Figs.a1-2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783